Citation Nr: 1214089	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  07-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression, including as secondary to chronic lumbar strain with degenerative disk disease (DDD) and bilateral radiculopathy.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a sleep disorder with insomnia, including as secondary to chronic lumbar strain with DDD and bilateral radiculopathy and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Waco, Texas.  It was remanded by the Board for additional development in November 2010 and has now been returned to the Board.

The Veteran and his wife testified before the Undersigned at a March 2010 hearing.


FINDINGS OF FACT

1.  The Veteran's depressive disorder is reasonably related to his service connected back disability.

2.  The Veteran is not shown to have a bilateral knee disorder that was caused or permanently made worse by a disease or injury in service.

3.  The Veteran is not shown to have hypertension that was caused or permanently made worse by a disease or injury in service.

4.  The Veteran has insomnia that is reasonably related to his service connected back disorder and depression.


CONCLUSIONS OF LAW

1.  Depression was incurred secondary to the Veteran's service connected back disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  A sleep disorder was incurred secondary to the Veteran's service connected back disability and depression. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  

In this case, the Veteran was sent letters in March 2007 and September 2007which addressed all notice elements and which were sent prior to the initial RO decisions in this matter.  The letters informed the Veteran of what evidence was required to substantiate his claims and explained the respective duties of VA and the claimant with respect to obtaining evidence in support of his claims.  

In addition to its duties to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and private treatment records.  The Veteran testified before the undersigned Acting Veteran's Law Judge in March 2010.  In accordance with the instructions which were set forth in the November 2010 remand, the Veteran was afforded VA examinations with respect to his bilateral knee disorder and hypertension and sleep problems and these examination reports are sufficiently detailed to enable the Board to effectively evaluate the Veteran's claims.  The Veteran previously was afforded a VA examination with respect to his depression in April 2009.  There is no indication that further development remains to be accomplished in this case.  With respect to these claims, there has also been substantial compliance with the instructions which were set forth in the Board's November 2010 remand.

  Service connection

The Veteran contends that he has a bilateral knee disorder, hypertension, and a sleep disorder with insomnia which were incurred in service.  He contends that his depression is due to his service connected hepatitis B.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for certain chronic diseases, including hypertension and arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

	A.  Depression

As noted above, the Veteran contends that his depression is due to his service connected hepatitis.  At the March 2010 Board hearing, the Veteran testified that he was depressed because he was afraid that he would eventually die from hepatitis.  Notably, at the time of the hearing, the Veteran had not yet been granted service connection for his back disability.

The Veteran's service treatment records do not show a diagnosis of, or treatment for, any type of psychiatric disorder.  In a report of medical history which was prepared in conjunction with his separation examination, the Veteran denied depression or excessive worry.  At his separation examination in April 1983 his psychiatric condition was assessed as normal.

VA treatment records reflect that the Veteran is seen for depression which his treating clinicians have related to his chronic pain.  He was seen by a licensed clinical social worker in April 2009 who diagnosed mood disorder due to chronic pain, noting that the Veteran had chronic back pain.  The Veteran was hospitalized for psychiatric problems in early April 2009 and was then diagnosed with a mood disorder due to chronic pain. 

The Veteran was seen for a VA psychiatric examination in April 2009.  The examiner diagnosed major depressive disorder, recurrent, severe, with psychotic features.  The examiner opined that the majority of the Veteran's depression was due to his chronic back pain and not to hepatitis B.  When the Veteran was asked whether he felt that all of his depression was due to chronic pain, the Veteran answered affirmatively.  The examiner concluded that hepatitis B was at most a minor contributing factor to the Veteran's depression.  

While the Veteran has contended that his depression is due to hepatitis B, a medical health care professional has attributed it to chronic pain, including specifically back pain.  In a February 2012 rating decision, the Veteran was granted service connection for chronic lumbar strain with secondary degenerative disk disease and bilateral radiculopathy, effective March 1, 2007.  Insofar as the Veteran has now been granted service connection for his back disability, service connection for depression secondary to the Veteran's back disorder is in order.  The Board notes there is no prejudice because of the allowance of the claim to the Veteran in not having the RO consider the question in light of the recent allowance of service connection for a back disorder.

	B.  Bilateral knee disorder

The Veteran was seen in service on a few occasions for knee or leg pain.  

In March 1980 he reported left leg pain for one day which started with no apparent reason.  There was reduced range of motion of the knee and tenderness to the medial aspect of the knee without deformity or edema.  There was tenderness with extension and medial rotation with palpable crepitus and audible popping.  There was a question of possible medial collateral ligament damage.  He was referred for further care and was seen for follow up at which time the Veteran was still complaining of lower leg pain with walking and rest.  He denied a history of trauma or swelling.  The left knee and ankle had full range of motion without instability, pain, or crepitus.  There was no swelling.  Pulses at popliteal and pedal areas were symmetric.  Deep tendon reflexes were brisk but symmetric.  There was no difference in muscle mass, tone, or strength.  The impression was normal legs.  

The Veteran was seen in October 1981 for a twisted right knee with onset the previous day.  There was moderate edema and no hematoma to the vastus medialis of the right leg.  There was limited range of motion due to a traumatic injury sustained while playing football.  The symptoms were consistent with the reported injury.  The assessment was bruising of the vastus medialis at origin/patellar region.  The Veteran was referred to see a physician and at that time the physician noted effusion over the distal aspect and insertion of medialis portion of the quadriceps muscle with tenderness to palpation to the medialis.  There was limited spontaneous range of motion of the right knee without joint instability or tenderness.  There was no apparent joint effusion.  The impression was contusion of the quadriceps.  He was seen for follow up a few days later, at which time the Veteran reported that his leg felt much better.  There was still some tenderness and pain with range of motion.  The Veteran was put on a temporary profile for no running or physical training for three days.  

There were no further incidents of complaints of right or left knee pain.  The Veteran denied having, or having a history of, a trick or locked knee on his April 1983 report of medical history done in conjunction with separation examination. His lower extremities were assessed to be normal at his separation examination in April 1983.

The Veteran was seen for a VA examination of his knees in December 2008.  At that time, the Veteran reported constant bilateral knee pain, right greater than left.  Examination of the knees showed no deformity of the knees, no swelling, and no palpable tenderness.  The Veteran moved very slowly, using a cane to ambulate.  He had full extension of both knees without pain.  Right knee flexion was 0 to 100 degrees with pain.  Left knee flexion was 0 to 95 degrees with pain.  There was no laxity or instability.  There were negative Lachmann's and negative McMurray's tests bilaterally.  Active range of motion did not produce any weakness, fatigue, or incoordination bilaterally.  There was no additional loss of range of motion with three repetitions.  X-rays of the knees were negative.  The examiner diagnosed bilateral knee sprains.  He opined that there was not enough evidence in the claims file to relate the Veteran's knee problems to his military service.  

At his March 2010 hearing, the Veteran testified that he had a couple of bad knee sprains in service and this led to his having arthritis.  During his military service he testified he spent a lot of time on his feet and on his knees.  

The Veteran was accorded another VA examination of his knees in April 2011.  At that time the examiner noted the single instances of right knee injury and left knee pain with no follow up exams or recurrences of either problem.  She noted that there were no complaints regarding the knees on the Veteran's separation examination.  

The Veteran gave a history of bilateral knee pain since basic training.  The knee pain occurs on a daily basis and is equal on both sides.  The pain is increased with walking further than two blocks and with standing longer than 30 minutes.  He reported that he had daily bilateral knee pain for approximately 12 years (this would be more than 15 years after his service).  Examination of the knees elicited complaints of pain from 120 to 140 degrees of flexion bilaterally.  There was mild tenderness over the anterior patella bilaterally.  Otherwise, the examination was unremarkable.  The examiner noted that an x-ray in April 2007 showed arthritis in both knees, but an x-ray done in December 2008 was read as normal.  New x-rays were ordered.

The examiner diagnosed bilateral knee patellofemoral syndrome.  She opined that this was less likely than not related to service.  The lack of recurrent episodes in service and the lack of complaints on the separation physical did not support a chronic knee syndrome, she stated, whether degenerative joint disease or patellofemoral syndrome, as being service connected.  

The evidence does not show that it is at least as likely as not that the Veteran's current bilateral knee disorder is related to his military service.  The Veteran had a single incident of a right knee injury and a single incident of left knee pain in service.  These did not require follow up treatment and there were no further complaints.  While the Veteran at one time reported bilateral knee pain since basic training, he also told a VA examiner that he had daily knee pain for twelve years, which would place the onset of the knee pain to a time many years after his service.  Two VA examiners examined the Veteran and reviewed the claims file, and neither related the Veteran's current knee problems to his service.  It was noted by the examiner who performed the April 2011 examination that the lack of repeated complaints in service and lack of complaints at separation did not support a finding of a relationship between the Veteran's knee pains and his service.  There is no contrary medical opinion of record.  Moreover, to the extent that the Veteran has arthritis in his knees, there is no evidence that this onset was within one year of his separation in 1983.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for a bilateral knee disability is denied.

	C.  Hypertension

The Veteran contends that his hypertension onset during his military service.  Service treatment records show that the Veteran's blood pressure was 132/70 at entrance and 112/76 at separation in April 1983.  The Veteran was not diagnosed with hypertension in service.  

VA treatment records show the Veteran is diagnosed with essential hypertension.  
At his March 2010 hearing, the Veteran testified that he believed that one of the sicknesses that he had in service caused hypertension.  He testified that he went to sick call for hypertension, but nobody would acknowledge that he had it.  

The Veteran was accorded a VA examination with respect to his blood pressure in April 2011.  The examiner noted that the Veteran's blood pressure on June 16, 1978 was 118/70; June 13, 1978 was 92/56; February 2, 1978 was 140/72; March 15, 1976 was 130/70; May 27, 1976 was 120/74; January 3, 1978 was 116/60; November 30, 1982 was 140/70; October 29, 1981 was 120/80; 112/76 on physical examination in Berlin.  Other blood pressure readings were all normal except for 138/94 on December 11, 1978 and 126/95 on February 17, 1979.  The Veteran had been on blood pressure medications since 1999.

The examiner opined that it was less likely than not that the Veteran's hypertension was related to his military service.  The Veteran only had two blood pressure readings which were slightly elevated in the military, and all other blood pressure readings were completely normal.  

The evidence does not show that the Veteran's hypertension is related to his military service.  As noted by the examiner, the Veteran had two slightly elevated blood pressure readings in service, but the remainder of the readings were completely normal.  The Veteran was first placed on blood pressure medications in 1999, a time many years after his service.  The opinion of the examiner is given great probative value as it was made following a review of the claims folder. There is no medical opinion of record to the contrary.

The Board has considered the benefit of the doubt doctrine.  However, the probative weight of the evidence is against the Veteran's claim.  

	D.  Sleep Disorder

The Veteran contends that he has a sleep disorder with insomnia that onset during his military service.  

Service treatment records reflect that the Veteran complained that he had difficulty sleeping in March 1976.  In reports of medical history dated in October 1981 and April 1983 the Veteran reported that he had trouble sleeping.  However, no abnormalities related to sleep were noted at the Veteran's separation examination in April 1983.

Many years later, in August 2001, the Veteran was diagnosed with fatigue that was probably the result of allergies, insomnia, and deconditioning.  In July 2006 the Veteran told a private physician that he had problems sleeping since service.  At that time, the Veteran was diagnosed with fatigue, snoring, and insomnia.  Subsequent treatment records continued to show complaints of fatigue.

At his March 2010 hearing, the Veteran reported that he had sleep problems.  He believed it was due to his service because he often had to stay up late to do guard duty or staying up all night in the field he was not able to get a good night's rest.  He always had trouble with sleep.  He never fell asleep on guard duty, but he had sleep problems in service.

The Veteran was accorded a VA respiratory examination in April 2011.  At that time, the Veteran reported that he took medication to help him sleep and this helped him fall asleep for a few hours.  He woke up 3 hours later from pain and not being able to sleep.  He occasionally went back to sleep.  He averaged about 4 hours of sleep per night.  His wife stated that he snores.  There were no apneas and no naps.  The Veteran was tired during the day.  He gained 20 pounds in the last year.  There were no fevers, chills, or sweats.  The Veteran was depressed most every day.  He had occasional shortness of breath.  There was no orthopnea, PND, or pedal edema.  He believed that his main issue with his sleep was that he had odd hours in the military being up all night doing guard duty in the field.  He thought that this had carried over to the present.  He had not had a sleep study.  

The examiner diagnosed sleep disturbance and insomnia brought on with pains in the back and depression.  The Veteran was granted service connection for his back disability in a February 2012 rating decision and he is granted service connection for depression herein.  Insofar as the VA examiner diagnosed insomnia and related it to two service connected disabilities, service connection for a sleep disorder with insomnia is granted.  As noted above, the veteran is not prejudiced by the Board considering the evidence in the first instance because it is in the Veteran's favor.

ORDER

Service connection for depression is granted. To this extent, the appeal is allowed.

Service connection for a bilateral knee disorder is denied.  To this extent, the appeal is denied. 

Service connection for hypertension is denied.  To this extent, the appeal is also denied.

Service connection for a sleep disorder with insomnia is granted.  To this extent, the appeal is granted.



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


